Citation Nr: 1207043	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-38 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from November 1955 to October 1978.  Prior to active service, he served with Reserve components, performing active duty for training and inactive duty training at various times. 

This appeal arises to the Board of Veterans' Appeals (Board) from a January 2009-issued rating decision of the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio, that in pertinent part denied an increased rating for diabetes mellitus.  Although the rating decision also denied increased ratings for lower extremity neuropathy, on his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran clearly specified that he desired to continue the appeal only for an increased rating for diabetes mellitus.  In accordance with guidance set forth at 38 C.F.R. § 20.204, the appeal for higher ratings for lower extremity peripheral neuropathy are therefore considered withdrawn.

The claims files have since been transferred to the Little Rock Arkansas Regional Office (RO).  

On his VA Form 9, the Veteran requested a hearing before a Veteran's law judge.  VA notified the Veteran that such a hearing was scheduled for July 21, 2010, at the North Little Rock RO.  The claims files reflect that the Veteran failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report, nor has he requested that the hearing be rescheduled.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  





FINDINGS OF FACT

1.  Throughout the appeal period, diabetes mellitus has been manifested by a need for insulin on a weekly basis, a restricted diet, and regulation of certain activities; ketoacidosis or hypoglycemic reactions or twice a month visits to a diabetic care provider are not shown.  

2.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  


CONCLUSION OF LAW

The criteria for a schedular 40 percent rating, but not greater, for diabetes mellitus are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was sent to the Veteran in an October 2008 letter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the October 2008 notice letter provided all pertinent rating criteria and effective date provisions.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was afforded a VA medical examination in October 2008.  While that examination report is somewhat dated, the Veteran has not alleged a material change in severity of his underlying diabetes since then.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Diabetes mellitus has been rated 20 percent disabling for the entire appeal period under Diagnostic Code 7913.  Under that code, a 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or; oral hypoglycemic agent and restricted diet. 

A 40 percent rating is appropriate for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  

A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions) requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

The Veteran requested an increased rating for diabetes mellitus in August 2008.  He underwent a VA compensation examination in October 2008.  

An October 2008 VA diabetes mellitus compensation examination report reflects good glucose control with oral agents taken twice daily and insulin taken as necessary.  The physician explained that the Veteran's insulin needs are determined by "...a sliding scale... when sugars are greater than 200."  The Veteran required insulin about once per week, according to the doctor.  The Veteran also has service-connected diabetic peripheral neuropathy of the lower extremities (not on appeal).  

The VA examiner physician mentioned that the Veteran had not been hospitalized in the past 12 months for ketoacidosis or hypoglycemia.  The physician stated that the Veteran was not on any diet or restricted activity to manage his diabetes, although the physician then mentioned that the Veteran's body weight had decreased 22 pound in the last year.  The physician also noted that diabetes mellitus had produced nephropathy (kidney disease).  Nephropathy was managed by keeping both diabetes and blood pressure under control.  Nephropathy limited any exertional activity, but did not require dialysis.  

The VA physician addressed the diabetes-related bilateral lower extremity peripheral neuropathy and bilateral Charcot's disease (also diabetes-related).  Charcot's was treated by rest and staying off his feet.  The Veteran was given a walking boot for the right foot, which he has worn for the recent three months.  He took pain medication daily for his feet and his standing and walking endurance was less than 5 minutes.  He was limited in standing, walking, climbing, and squatting because of diabetic neuropathy.  

In February 2009, the Veteran's private podiatrist reported that the Veteran was treated for diabetic feet with a Cam Boot, crutches, an electric wheelchair, and a scooter.  The Veteran required the use of a mobile electric unit to prevent future flare-ups of diabetic neuropathy.  No other relevant evidence has been received. 

From the fact above, it is clear that diabetes mellitus has been manifested throughout the appeal period by a need for insulin, restricted diet, and regulation of activities.  While the VA compensation examiner remarked that the Veteran was not on any restricted diet, the examiner then stated that the Veteran had lost 22 pounds in the recent year.  Resolving any reasonable doubt in favor of the Veteran, this statement strongly suggests that the Veteran's diet is somewhat restricted.  

Moreover, the examiner stated that diabetes required no regulation of activities; however, the examiner then mentioned several activities that are, in fact, being "regulated" because of diabetes (to "regulate" means to control or direct in agreement with a rule; or, to adjust in conformity to a requirement or specification; or, to adjust (a mechanism) for accurate and correct operation, Webster's II New College Dictionary, 934 (1995)).  

Perhaps first among the activities regulated because of diabetes is, as the VA doctor pointed out, a need to stay off the feet because of diabetes-related Charcot's disease.  Second, the Veteran is, or was, wearing a therapeutic boot on the right foot to protect it from further damage.  Wearing a prescribed boot might also be a "regulated' activity.  Third, the Veteran takes pain medication daily, which might be considered a "regulated" activity.  Fourth, he was limited in standing, walking, climbing, and squatting.  These activities might be considered to be "regulated" activities due to diabetes, as the Veteran has adjusted these activities to conform to a requirement or specification that would not exist but for diabetes.  Id.  

The medical evidence reflects that throughout the appeal period, diabetes mellitus has been manifested by a need for insulin on a weekly basis, a restricted diet, and regulation of certain activities.  These manifestations more nearly approximate the criteria of a 40 percent schedular rating under Diagnostic Code 7913.  The manifestations do not more nearly approximate the criteria for a 60 percent schedular rating evaluation because episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated are not shown.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the evidence favors the claim.  A 40 percent schedular disability rating will therefore be granted. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court added a three-part test for triggering extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability due to diabetes mellitus, nor has the claimant raised this issue.  

The disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 40 percent schedular rating, but not greater, for diabetes mellitus is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


